Title: The Board of War to George Washington, 21 June 1776
From: Adams, John,Sherman, Roger,Harrison, Benjamin,Wilson, James,Rutledge, Edward,Continental Congress, Board of War
To: Washington, George


     
      Sir
      War Office Philada. 21st. June 1776
     
     The Congress having thought proper to appoint us to the Board of War and Ordinance, we do ourselves the Honour to transmit you the foregoing Extracts from their Proceedings establishing a War Office for the more speedy and effectual Dispatch of military Business. You will percieve, on Perusal of the Extracts, that it will be necessary for you forthwith to furnish the Board with an exact State of the Army under your Command and everything relative thereto. You will therefore be pleased, as speedily as possible, to give the necessary Directions for true and accurate Returns to be made to you, so as to en­able you to give the Board the proper Information. As much depends on reducing into Method the Business recommended to our Notice, we beg you will forward all Measures conducive to this desirable Purpose by every Means in your Power. It is expected that in future monthly Returns be regularly transmitted to the War Office that Congress may frequently have a full and general Knowledge of the true Situation of their military Affairs without which it will be impossible to conduct them with Propriety and Success. We must farther request that you will keep up a constant and regular Correspondence with us that we may cooperate with you in such Measures as may tend to advance the Interest of America in general and the particular Department committed to your Care. You will be pleased in the Returns of the several Regiments to mention the Colonies in which they were raised, the Times when and the Periods for which the Men were enlisted as it will be necessary for us to have sufficient Notice of these Matters that Congress may keep up the Army to its full Compliment. We are your Excellency’s most obedient and most hble. Servants,
     
      John Adams
      Roger Sherman
      Benj Harrison
      James Wilson
      Edward Rutledge
     
     
      (Circular)
     
    